DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 5 and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 5 and 9-10, Nakahara and Yu as previously cited teach a liquid crystal display device comprising: a first substrate having a first alignment film; a second substrate having a second alignment film; a driver circuit; and a seal contacting the first alignment film and the second alignment film, wherein the first substrate has a first region and a second region, the first region is a region overlapping with an entire of the second substrate, the second region is a region exposed from the second substrate, a border between the first region and the second region is a first outside edge of the second substrate, the driver circuit is mounted on the second region, the second substrate has a second outside edge, a third outside edge opposite to the second outside edge, and the fourth outside edge opposite to the first outside edge, the first substrate has a fifth outside edge parallel to the second outside edge, a sixth outside edge parallel to the third outside edge, and a seventh outside edge parallel to the fourth outside edge in the first region, a first part of the first alignment film overlaps with a part of the second outside edge or a part of the fifth outside edge, a second part of the first alignment film overlaps with a part of the third outside edge or a part of the sixth outside edge, a third part of the first alignment film overlaps with a part of the fourth outside edge or the seventh outside edge, and the first alignment film does not overlap the second region; wherein the first substrate has a glass substrate and an organic passivation film between the glass substrate and the first alignment film, a groove is formed in the organic passivation film, and the groove overlaps the seal, and extends along the sixth outside edge; wherein the first substrate has first wirings formed along the sixth outside edge, a first insulating film covers the first wirings, the first wirings are located between the glass substrate and the first insulating film, the first insulating film is between the glass substrate and the organic passivation film, the first wirings overlap the seal, and the groove overlaps at least one of the first wirings.
	The prior art of record does not teach the first substrate has second wirings formed along the sixth outside edge a second insulating film covers the second wirings, the second wirings are located between the first insulating film and the second insulating film, the second insulating film is between the first insulating film and the organic passivation film, the second wirings overlap the seal, the second wirings do not overlap the groove, the groove is located between two adjacent second wirings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHU VU/Primary Examiner, Art Unit 2871